79 F.3d 1166
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Martin A. HEIT, John J. Wilkins and William C. Rau.
No. 96-1146.
United States Court of Appeals, Federal Circuit.
March 6, 1996.

Nancy J. Linck, Solicitor, U.S. Patent and Trademark Office, Arlington, Virginia.
Martin P. Hoffman, Hoffman, Wasson & Gitler, Arlington, VA.
PTO
REMANDED.

ORDER

1
Upon consideration of the appellants' unopposed MOTION FOR REMAND TO THE PATENT AND TRADEMARK OFFICE, it is hereby

ORDERED THAT:

2
U.S. patent application Serial No. 07/989,494, filed December 10, 1992, is remanded to the Patent and Trademark Office for further proceedings consistent with the grounds recited in appellants' motion.